DETAILED ACTION
	Claims 12-18 and 26-32 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on May 18, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 102
Claims 11-14 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher et al. (Scientific Reports, 2013, 1-8).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claims 11-13 and 15 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie et al. (Journal of Protein Chemistry, 1988, 581-592). The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 11-14 and 16-18 were previously rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (Scientific Reports, 2013, 1-8) in view of Hudis (New England Journal of Medicine, 2007, 39-51).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claims 11-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (Scientific Reports, 2013, 1-8) in view of McKenzie et al. (Journal of Protein Chemistry, 1988, 581-592).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claims 11-14 and 16-18 were previously rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al. (Scientific Reports, 2013, 1-8) in view of Hudis (New England Journal of Medicine, 2007, 39-51) and McKenzie et al. (Journal of Protein Chemistry, 1988, 581-592).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 26-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 26-32 contain a structure such as 
    PNG
    media_image1.png
    224
    258
    media_image1.png
    Greyscale
, where the squiggly line is a point of attachment to another group.  However, base claim 12 is the formula 
    PNG
    media_image2.png
    241
    264
    media_image2.png
    Greyscale
, where R and R’ are hydrogen of C1-6 alkyl where one or more carbons can be substituted by oxo, a thio, an imine, and a substituted imine, which is narrower than what is present in dependent claims 13 and 26-32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
	Claims 12 and 14-18 are currently allowable over the prior art.
Conclusion
	Claims 13 and 26-32 are rejected.  Claims 12 and 14-18 are currently allowable over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626